Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed May 29, 2021 has been entered and made of record. Claims 17-20 have been amended. Claims 1-20 are pending in this Application.
In view of applicant’s amendment, the rejection of claims 17-20 under 35 U.S.C 101, has been withdrawn.

Response to Arguments
Applicant's arguments filed May 29, 2021 have been fully considered but they are not persuasive. 

-- Applicant asserted, (Pages 9-10) that while Terada may disclose determining a 
ratio of a difference between end time and start time of a replay broadcasting section and the difference between end time and start time of a replay reference section, the determining a ratio of time periods is distinct from employing “a ratio of a base time length relative to a reference time length separating two first reference objects corresponding to two of the objects” (emphasis added), because determining time durations of segments is distinct from determining time “separating two first reference objects corresponding to two of the objects.
certain time durations, and detect facial images or other types of objects present in the video frames, [i.e., implicitly determining digest information for a video, wherein the digest information comprises objects appearing in the video] (Par. 0035-0036). Mitura et al further discloses facial image clustering module 206 that clusters a given facial image with other facial images that the module identifies as a close match, [i.e., clustering at least two facial images identifies as a close match], and storing the facial images in the clusters in cluster database 216 while indexing information (e.g., time intervals that certain faces appear in a video, specific videos that certain faces appear in, and so forth) are stored in index database 218, [i.e., the system is implicitly employing time intervals, “time length”, separating at least two reference faces, in cluster database 216, “first reference objects” corresponding to at least two of the faces, “two of the objects” extracted from the frames by the facial image extraction module 204], (Fig. 3A-3B, Par. 0043-0046). Although, Mitura et al discloses employing, by the system, time length separating at least two reference faces corresponding to at least two of the extracted faces, Mitura et al does not expressly disclose a ratio of a base time length relative to a reference time length. However, Terada discloses procedures of the digest creating device 10, comprising "(d) the reproducing speed of a replay" on the basis of a ratio of a difference between the replay broadcasting section end time and the replay broadcasting section start time to a difference between the replay reference section end time and the replay reference section start time, [i.e., implicitly using the ratio based time length relative to a reference time 
	For the reasons stated above, the rejection of claims 1, 10, and 17 and their dependent claims was proper, and it is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitura et al, (US-PGPUB 2013/0148898) in view of Terada et al (US-PGPUB 2008/0196058).

In regards to claim 1, Mitura a computer-implemented method, comprising: determining, by a system operatively coupled to a processor, digest information 
for a video, wherein the digest information comprises objects appearing in the video, (see at least: Par. 0035-0036, partition the video or segments of video received in the video feed into video clips of certain time durations or into video clips having a certain number of frames, [i.e., implicitly determining digest information for a video], and detecting facial images or other types of objects present in the video frames, [i.e., objects implicitly appearing in the video clips]).
Mitura does not expressly disclose employing, by the system, a ratio of a base time length relative to a reference time length separating two first reference objects corresponding to two of the objects.
However, Mitura discloses a facial image clustering module 206 that clusters a given facial image with other facial images that the module identifies as a close match, [i.e., clustering at least two facial images identifies as a close match], and storing the facial images in the clusters in cluster database 216 while indexing information (e.g., time intervals that certain faces appear in a video, specific videos that certain faces appear in, and so forth) are stored in index database 218, [i.e., the system is implicitly employing time intervals, “time length”, separating at least two reference faces, in cluster database 216, “first reference objects” corresponding to at least two of the faces, “two of the objects” Terada et al discloses procedures of the digest creating device 10, comprising "(d) the reproducing speed of a replay" on the basis of a ratio of a difference between the replay broadcasting section end time and the replay broadcasting section start time to a difference between the replay reference section end time and the replay reference section start time, [i.e., implicitly using the ratio based time length relative to a reference time length for producing digest information]), (see at least: Par. 0089). 
Mitura and Terada are combinable because they are both concerned with video processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Mitura, to use the ratio based time length relative to reference time length, as though by Terada, in to create a digest without an effort, (Terada, see at least: Par. 0002). Further, [KSR type finding; e.g., "one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results”.

-- US-PGPUB 2009/0169168, to Ishikawa, discloses also the aspect of employing a ratio of a base time length relative to a reference time length separating two first reference objects corresponding to two of the objects, (see at least: Par. 0084-0089, and Fig 5, Par. 0092-0098, Appearance ratio calculation means 101, calculates an appearance ratio of each object included in an input video, and Appearance ratio presentation length conversion means 102 receives an appearance ratio of each object, the length of time of a video presented in a new video, or the number of frames, or the number of video sections generated by delimiting a video under certain conditions, [i.e., which implicitly corresponds to the ratio of a base time length relative to a reference time length separating at least two first reference objects corresponding to two of the objects]).

In regards to claim 2, the combine teaching Mitura and Terada as whole discloses the limitations of the claim 1.
Furthermore, Mitura discloses wherein the determining comprises: identifying, by the system, a first reference video of reference videos comprising at least some first reference objects that correspond to the objects in the video, (Mitura, Par. 0039-0042, The index database 218, in an embodiment, may be a database populated with the indexed records of the identified facial images, each facial image's position in the video frame(s) in which it appears, and the number of times (e.g., frames, or collection of frames) or duration the facial image appears in the video, [i.e., which implicitly enables determining a first reference video of reference videos comprising at least some first reference objects that correspond to the objects in the video]), and that occur at first respective reference times in the first reference video corresponding to times at which the objects appear in the video, (Mitura, see at least: Par. 0046, the facial images in the clusters are stored in cluster database 216 while indexing information (e.g., time intervals 

-- US-PGPUB 2009/0169168, to Ishikawa, discloses also the identifying, by the system, a first reference video of reference videos comprising at least some first reference objects that correspond to the objects in the video, and that occur at first respective reference times in the first reference video corresponding to times at which the objects appear in the video, (see at least: Par. 0082--0097, frame-associated information storage unit 121b for storing a frame number of a video frame in which an object appears on an object-by-object basis, [i.e., implicitly identifying a first reference video of reference videos comprising at least some first reference objects that correspond to the objects in the video and that occur at first respective reference times in the first reference video corresponding to times at which the objects appear in the video).

In regards to claim 3, the combine teaching Mitura and Terada as whole discloses the limitations of the claim 1.
Furthermore, Mitura discloses wherein the determining the digest information for the video further comprises determining time lengths between respective times at which the objects appear in the video, wherein the digest information further comprises reference time lengths between respective reference times at which the reference objects appear in the reference videos, (Mitura, see at least: Par. 0046, the facial images in the 

-- US-PGPUB 2009/0169168, to Ishikawa, discloses also the determining time lengths between respective times at which the objects appear in the video, wherein the digest information further comprises reference time lengths between respective reference times at which the reference objects appear in the reference videos, (see at least: Par. 0088)

In regards to claim 4, the combine teaching Mitura and Terada as whole discloses the limitations of the claim 1.
Furthermore, Mitura discloses the determining, by the system, that the video comprises first content included in a first reference video of reference videos based on a first degree of similarity between the digest information and first reference digest information of a first reference video being greater than a threshold degree of similarity, (Mitura, see at least: Par. 0059-0061, the facial image clustering module 206 can perform additional analysis on the sets of facial images to cluster images of the same person, or it may contain facial images of people that have specific facial features in common. If the distances between the facial images in each of the frames do not exceed a certain 
The combine teaching Mitura and Terada as whole does not expressly disclose wherein the determining that the video comprises the first content included in the first reference video facilitates mitigating, by the system, unauthorized usage of the first content.
However, it should be noted that the aspect of facilitates mitigating, by the system, unauthorized usage of the first content based on determining that the video comprises the first content included in the first reference video, is well-known and practiced in the art, (e.g., rejecting video publication when identifying a set of copyrighted segments that match a participant's video stream).
Therefore, it would have been obvious to a person or ordinary skill in the art, to reject video publication based on the determining that the video comprises the first content included in the first reference video



In regards to claim 5, the combine teaching Mitura and Terada as whole discloses the limitations of the claim 1.
Furthermore, Mitura discloses the determining, by the system, that the video comprises first content included in a first reference video of reference videos based on a first degree of similarity between the digest information and first reference digest information satisfying a condition related to a threshold degree of similarity, (see at least: Par. 0059-0061).  
The combine teaching Mitura and Terada as whole does not expressly disclose rejecting, by the system, publication of the video on a network based on the determining that the video comprises the first content included in the first reference video.
However, it should be noted that rejecting, by the system, publication of the video on a network based on the determining that the video comprises the first content included in the first reference video, is well-known and practiced in the art, (e.g., rejecting video publication when identifying a set of copyrighted segments that match a participant's video stream).
Therefore, it would have been obvious to a person or ordinary skill in the art, to reject video publication based on the determining that the video comprises the first content included in the first reference video

removing a participant's video stream from a composite video stream, in response to identifying a set of copyrighted segments that match a participant's video stream, (see at least: Par. 0028)

-- US-PGPUB 2012/0042134, to Risan et al, discloses using CCM 300 to counteract subversive and/or hacker-like attempts to unlawfully obtain one or more media files, (Risan, Par. 0075)

In regards to claim 6, the combine teaching Mitura and Terada as whole discloses the limitations of the claim 1.
Furthermore, Mitura discloses the determining, by the system, that the video comprises first content included in a first reference video of reference videos based on a first degree of similarity between the digest information and first reference digest information satisfying a criterion related to a threshold degree of similarity, (Mitura, see at least: Par. 0059-0061).  
The combine teaching Mitura and Terada as whole does not expressly disclose generating, by the system, a notification identifying the first content included in the video, the first reference video and the degree of similarity; and transmitting, by the system, the notification to an entity associated with ownership of the first reference video.
However, it should be noted that generating notification identifying the first content included in the video, the first reference video and the degree of similarity; and transmitting, by the system, the notification to an entity associated with ownership of the 
Therefore, it would have been obvious to a person of ordinary skill in the art, to generate notification to owner of video segment, if match occurs when comparing video content to video reference.

-- US Patent 9,514,381, to Ludwigsen, discloses notifying owner of video segment when new source videos have been added that are likely matches for their product, (col. 10, lines 8-21)

In regards to claim 8, the combine teaching Mitura and Terada as whole discloses the limitations of the claim 1.
Furthermore, Mitura discloses wherein the determining comprises: identifying, by the system, a first reference video of reference videos comprising at least some first reference objects that correspond to the objects in the video and that occur at first respective reference times in the first reference video similar to times at which the objects appear in the video, (Mitura, Par. 0039-0042, the suggestion engine 208 may compare the normalized facial images to reference facial images, and based on the comparisons, may suggest one or more persons' identities for the cluster; and the index database 218, populate database with the indexed records of the identified facial images, each facial image's position in the video frame(s) in which it appears, and the number of times (e.g., frames, or collection of frames) or duration the facial image appears in the video, [i.e., which implicitly enables identifying, by the system, a first reference video of reference 

In regards to claim 9, the combine teaching Mitura and Terada as whole discloses the limitations of the claim 1.
Furthermore, Mitura discloses wherein the determining comprises: determining that the video comprises first content included in a first reference video of reference videos based on first reference digest information for the first reference video indicating first reference objects in the first reference video substantially correspond to the objects in the video relative to a threshold degree of correspondence, (Mitura, see at least: Par. 0061-0062, If the distances between the facial images in each of the frames do not exceed a certain threshold, then facial image clustering module 206 may determine that the individual facial images belong to the same individual and may group them into the same cluster. However, if the distances between facial images exceed the threshold, then facial image clustering module 206 may cluster the images into separate clusters, [i.e., implicitly determining that the video comprises first content included in a first reference video of reference videos based on first reference digest information for the first reference video indicating first reference objects in the first reference video substantially correspond to the objects in the video relative to a threshold degree of correspondence]); and the first reference objects and the objects respectively appear in the first reference video and the video in a same order, (Mitura, see at least: Par. 0062, Facial image clustering module 206 compares each distance to a threshold value and determines whether two clusters 

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 1. As such, claim 17 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation: “computer program product for digital video copyright protection, the computer program product comprising a computer readable storage medium having program instructions embodied therewith”. However, Mitura discloses the “computer program product for digital video copyright protection, the computer program product comprising a computer readable storage medium having program instructions embodied therewith”, (Mitura, Par. 0090).

In regards to claim 18, claim 18 recites substantially similar limitations as set forth in claim 2. As such, claim 18 is rejected for at least similar rational.

In regards to claim 19, the combine teaching Mitura and Terada as whole discloses the limitations of the claim 17.
Furthermore, Mitura  discloses wherein the program instructions are further executable by the processing component to cause the processing component to: determine, by the processing component, that the video comprises first content included in a first reference video of reference videos based on a first degree of similarity between 
The combine teaching Mitura and Terada as whole does not expressly disclose mitigate, by the processing component, unauthorized usage of the content based on determining that the video comprises the first content included in the first reference video.
However, it should be noted that the aspect of mitigating unauthorized usage of the content based on determining that the video comprises the first content included in the first reference video, is well-known and practiced in the art, (e.g., rejecting video publication when identifying a set of copyrighted segments that match a participant's video stream).


-- US-PGPUB 2014/0152760, to Granstrom, discloses mitigating unauthorized usage of the content based on determining that the video comprises the first content included in the first reference video, (see at least: Par. 0028).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitura et al, and Terada et al, as applied to claim 1 above; and further in view of Risan et al (US-PGPUB 2012/0042134)
The combine teaching Mitura and Terada as whole discloses the limitations of the claim 1.
The combine teaching Mitura and Terada as whole does not expressly disclose facilitating, by the system, provision of a royalty payment to the entity based on the determining that the video comprises the first content included in the first reference video.
However, Risan et al discloses facilitating provision of a royalty payment to the entity based on the determining that the video comprises the first content included in the first reference video, (see at least: Par. 0172, Installing CCM 300 into user's computer system 210 can facilitate client side compliance with licensing agreements and copyright restrictions applicable to specific delivered copyrighted media content; and Par. 0334-0340, disclose the user management, including but is not limited to, maintaining and verifying current user information such as user name, password, billing address, valid 
Mitura and Terada and Risan are combinable because they are all concerned with a video processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Mitura and Terada, to include the CCM 300 into user's computer system 210, as though by Risan, in order to facilitate client side compliance with licensing agreements and copyright restrictions applicable to specific delivered copyrighted media content, (Risan, Par. 0172)

Claims 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitura et al, (US-PGPUB 2013/0148898) in view of Terada et al (US-PGPUB 2008/0196058); and further in view of McKinley et al, (US Patent 8,316,239)

In regards to claim 10, claim 10 recites substantially similar limitations as set 
forth in claim 1. As such, claim 10 is rejected for at least similar rational.
	The Examiner further acknowledged the following additional limitation: “determining an order in which the objects appear in the video”
However, It should be noted that the determining an order in which the objects appear in the video, is exceedingly well-known and practices in the art. For example, McKinley discloses the determining an order in which the physical objects are presented 
Mitura and Terada and McKinley are combinable because they are all concerned with a video processing. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Mitura and Terada, to include the multi-purpose computer processor, as though by McKinley, in order to determining an order in which the physical objects are presented to the image or video sensor, (McKinley, see at least: col. 2, lines 16-18).

In regards to claim 11, the combine teaching Mitura, Terada, and McKinley as whole discloses the limitations of the claim 10.
Furthermore, Mitura discloses wherein the determining comprises: identifying, by the system, a first reference video of reference videos comprising at least some first reference objects that correspond to the objects in the video, (Mitura, Par. 0039-0042, The index database 218, in an embodiment, may be a database populated with the indexed records of the identified facial images, each facial image's position in the video frame(s) in which it appears, and the number of times (e.g., frames, or collection of frames) or duration the facial image appears in the video, [i.e., which implicitly enables determining a first reference video of reference videos comprising at least some first reference objects that correspond to the objects in the video]), and that occur in a first reference order corresponding to the order in which the objects appear in the video, (Mitura, see at least: Par. 0062, Facial image clustering module 206 compares each distance to a threshold value and determines whether two clusters should be merged. 

In regards to claim 12, claim 12 recites substantially similar limitations as set 
forth in claim 3. As such, claim 12 is rejected for at least similar rational.

In regards to claim 13, claim 13 recites substantially similar limitations as set 
forth in claim 4. As such, claim 13 is rejected for at least similar rational.

In regards to claim 14, the combine teaching Mitura, Terada, and McKinley as whole discloses the limitations of the claim 10.
Furthermore, Mitura discloses wherein the determining comprises: identifying, by the system, a first reference video of reference videos comprising at least some first reference objects that correspond to the objects in the video, (Mitura, Par. 0039-0042, The index database 218, in an embodiment, may be a database populated with the indexed records of the identified facial images, each facial image's position in the video frame(s) in which it appears, and the number of times (e.g., frames, or collection of frames) or duration the facial image appears in the video, [i.e., which implicitly enables determining a first reference video of reference videos comprising at least some first reference objects that correspond to the objects in the video]), and that occur in a first reference order corresponding to the order in which the objects appear in the video, 
identifying, by the system, a reference time length separating two first reference objects of the at least some first reference objects corresponding to the two of the objects appearing in the video, (see at least: Fig. 3A-3B, Par. 0043-0046, a facial image clustering module 206 that clusters a given facial image with other facial images that the module identifies as a close match, [i.e., clustering at least two facial images identifies as a close match], and storing the facial images in the clusters in cluster database 216 while indexing information (e.g., time intervals that certain faces appear in a video, specific videos that certain faces appear in, and so forth) are stored in index database 218, [i.e., implicitly identifying reference time length separating two first reference objects of the at least some first reference objects corresponding to the two of the objects appearing in the video]).

-- US-PGPUB 2009/0169168, to Ishikawa, discloses also the identifying a reference time length separating two first reference objects of the at least some first reference objects corresponding to the two of the objects appearing in the video, (see at least: Par. 0088).


In regards to claim 16, the Mitura, Terada, and McKinley as whole discloses the limitations of claim 10.
Furthermore, Mitura discloses wherein the determining comprises: determining that the video comprises first content included in a first reference video of reference videos based on first reference digest information for the first reference video indicating first reference objects in the first reference video substantially correspond to the objects in the video, (Mitura, see at least: Par. 0061-0062, If the distances between the facial images in each of the frames do not exceed a certain threshold, then facial image clustering module 206 may determine that the individual facial images belong to the same individual and may group them into the same cluster. However, if the distances between facial images exceed the threshold, then facial image clustering module 206 may cluster the images into separate clusters, [i.e., implicitly determining that the video comprises first content included in a first reference video of reference videos based on first reference digest information for the first reference video indicating first reference objects in the first reference video substantially correspond to the objects in the video]); and the first reference objects and the objects respectively appear in the first reference video and the video in a same order, (Mitura, see at least: Par. 0062, Facial image clustering module 206 compares each distance to a threshold value and determines whether two clusters should be merged. Clusters that are merged may have facial images of the same person while clusters that are separate may have facial images of different people, [i.e., the first reference objects and the objects respectively appear in the first reference video and the video in a same order]).

Allowable Subject Matter
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 15, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the determining the digest information for the video further comprises determining spatial relationships between subsets of the objects appearing in same frames of the video, and wherein the reference digest information further comprises reference spatial relationships between reference subsets of the reference objects respectively appearing in same reference frames of the reference videos”

The relevant prior art of record, US-PGPUB 2015/0036924, to Kuusisto et al, discloses the determining spatial relationships between subsets of the objects appearing in same frames of the video, (see at least: Par. 0063-0065, determining the spatial relationships between the objects, based on determining for example a size or shape of each object or part of object, such as for example, the object assumed to be a bag is adjacent to a larger object in the image that could be a person carrying the bag); but fails to teach or suggest, either alone or in combination with the other cited references, wherein the reference digest information further comprises reference spatial relationships 

-- US-PGPUB 2002/0103776, discloses also the determining spatial relationships between subsets of the objects appearing in same frames of the video, (Par. 0214)

In regards to claim 20, claim 20 recites substantially similar limitations as set 
forth in claim 15. As such, claim 20 is rejected for at least similar rational.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668   
08/14/2021